      Case 1:19-cv-00112 Document 1 Filed 03/01/19 Page 1 of 7 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

UNITED STATES OF AMERICA                     §
Plaintiff,                                   §
                                             §
v.                                           §     Civil No. 1:19-cv-112
                                             §
$34,990.00 IN UNITED STATES                  §
CURRENCY,                                    §
Defendant.                                   §

                VERIFIED COMPLAINT FOR FORFEITURE IN REM

        In accordance with Fed. R. Civ. P. Supplemental Rule G(2), the United States of

America, Plaintiff, brings this complaint and alleges as follows:

Nature of the Action

        1.      This is an action to forfeit property to the United States pursuant to 21

U.S.C. § 881(a)(6).

Defendant In Rem

        2.      The defendant property is $34,990.00 in United States Currency (Defendant

Property). Deputies with the Orange County Sheriff’s Office seized the Defendant

Property on October 10, 2018. The Defendant Property is currently in the custody of the

United States Marshals Service.

Jurisdiction and Venue

        3.      The Court has subject matter jurisdiction over an action commenced by the

United States pursuant to 28 U.S.C. § 1345, and over an action for forfeiture pursuant to

Verified Complaint – Page 1
        Case 1:19-cv-00112 Document 1 Filed 03/01/19 Page 2 of 7 PageID #: 2



28 U.S.C. § 1355(a).

         4.     The Court has in rem jurisdiction over the Defendant Property pursuant to

28 U.S.C. § 1355(b)(1)(A) because acts or omissions giving rise to the forfeiture occurred

in this district.

         5.     Venue is proper in this district pursuant to 28 U.S.C. §1355(b)(1)(A)

because acts or omissions giving rise to the forfeiture occurred in this district.

Basis for Forfeiture

         6.     The Defendant Property is subject to forfeiture pursuant to 21 U.S.C.

§ 881(a)(6) because it constitutes (i) money, negotiable instruments, securities and other

things of value furnished and intended to be furnished in exchange for a controlled

substance in violation of the Controlled Substances Act; (ii) proceeds traceable to such an

exchange; or (iii) money, negotiable instruments, and securities used and intended to be

used to facilitate a violation of the Controlled Substances Act.

Facts

         7.     On October 10, 2018, Orange County Sheriff’s Office (OCSO) Investigator

Allen Burleson and Sergeant Tracy Sorge conducted a traffic stop on a 2005 Kenworth

Truck Tractor on IH-10 at Mile Marker 872 in Orange County, Orange, Texas. The driver

and lone occupant was identified as Jose Bello-Amigo, hereinafter referred to as Bello.

Florida Department of Motor Vehicles indicated the vehicle is registered to E & S

Transportation, Inc., with the owner/lessor being Rodolfo Hernandez, hereinafter referred

to as Hernandez.



Verified Complaint – Page 2
      Case 1:19-cv-00112 Document 1 Filed 03/01/19 Page 3 of 7 PageID #: 3



        Upon questioning Bello, Sergeant Sorge and Investigator Burleson, through

training and experience, noticed Bello's body demeanor displayed elevated amounts of

physical nervousness along with inconsistent travel itinerary. Sergeant Sorge requested

and received consent to search the vehicle from Bello.

        Upon request, Bello presented the vehicle cab-card. On receipt, the Florida

apportioned cab-card indicated E & S Transportation, Inc. had a single power unit or a

fleet of one truck, the only truck in the company and the one that was currently detained.

The single unit company confirmed that a cross-country trip was not within industry

standards. While examining the cab-card travel pack, it was noted that four trailer

registrations were present. This indicated that a single truck company would not be able

to function within the industry if transporting legitimate commodities. Sergeant Sorge

requested Bello's e-log book. It was discovered Bello was not utilizing his e-log as

required and later surrendered a hand written, very incomplete, log. The logs were not to

industry standards and were incomplete with drive dates left blank.

        Upon searching of the vehicle, Sergeant Sorge noticed a blue garment bag atop the

sleeper’s driver's side cabinet. Inside the bag, Sergeant Sorge located a firm squared

object, which was discovered to be a large block of U.S. Currency wrapped in newspaper

and within a plastic bag. The garment bag contained $34,990.00 U.S. currency bound by

rubber bands. Also found in the vehicle, a self-made pack of rubber bands was located in

the glove box and duct tape in the sleeper. It should be noted the rubber bands were

similar to bands that secured the currency into bundles.



Verified Complaint – Page 3
      Case 1:19-cv-00112 Document 1 Filed 03/01/19 Page 4 of 7 PageID #: 4



        During a Post-Miranda interview, Bello claimed ownership of the money and

stated it was savings from his employment as a truck driver over the last 11 years. Bello

stated he had approximately $27,000 saved prior to his imprisonment in 2014, and

continued to save once he re-established employment upon his release from federal

prison. A/RAC Vincent asked Bello why he did not have his money in a bank and Bello

responded that he was, "Old school Hispanic" and did not "trust banks." A/RAC Vincent

pointed to a bankcard in Bello's wallet and asked if this was Bello's bank account and

Bello confirmed it was his, and claimed it currently had approximately $1,000 in the

account. Additionally, Bello claimed he kept his savings in a cabinet at his residence,

while in prison and did not tell his wife about the money. Bello also admitted signing a

court document during his prosecution in Florida, in which he denied having any money

in order for the court to appoint him counsel on his federal charges. When asked why he

was untruthful on the affidavit in court, Bello stated that he did not think he could justify

having it because of his drug case. Bello also provided a telephone number for the

manager of E & S Transportation, Inc., whom he identified as Sylvia Nunez, the daughter

of Rodolfo Hernandez. A query of available DEA databases associated the phone number

with E & S Transportation, Inc., linked to a 400 lb. marijuana seizure in an E & S

Transportation commercial vehicle on 06/19/2016.

        An NCIC query revealed Bello was arrested on 7/17/14 for Conspiracy to possess

with intent to distribute five or more kilograms of cocaine, which involved Bello

participating in the negotiations for the purchase of 12 kilograms of cocaine. Bello was



Verified Complaint – Page 4
      Case 1:19-cv-00112 Document 1 Filed 03/01/19 Page 5 of 7 PageID #: 5



convicted and sentenced on 12/19/14 to 24 months in the Bureau of Prisons and placed

on 36 months supervised release on or about 12/22/19.

        A certified narcotic K-9 conducted a free air search of the vehicle and bag

containing the currency, and the K-9 gave a positive alert to both.

        Bello states he is employed by Hernandez under E & S Transportation, Inc.,

however a query of the Florida Workforce Commission (FWC) indicated Bello has no

reportable income.

        Because of Bello’s past history, along with his story about the currency, which the

Officers found to lack credibility, and the positive alert by the drug K-9, the currency was

seized as likely proceeds of illegal drug activity.

Potential Claimants

        8.      The only known potential claimants to the Defendant Property are:

                Jose Bello-Amigo
                Represented by Charles Zavala Esq.
                2950 North West Loop, Suite 500
                Houston, Texas 77092; and

                E&S Transportation, Inc. / Rodolfo Hernandez
                6922 North Hale Avenue
                Tampa, Florida 33614-3854.

Claim for Relief

        9.      The United States respectfully requests that the Court forfeit the Defendant

Property to the United States, award costs and disbursements in this action to the United

States, and order any other relief that the Court deems appropriate.




Verified Complaint – Page 5
      Case 1:19-cv-00112 Document 1 Filed 03/01/19 Page 6 of 7 PageID #: 6



                                     Respectfully submitted,

                                     JOSEPH D. BROWN
                                     UNITED STATES ATTORNEY

                                            /s/
                                     MICHAEL W. LOCKHART
                                     Assistant United States Attorney
                                     Eastern District of Texas
                                     Texas Bar No. 12472200
                                     350 Magnolia Avenue, Suite 150
                                     Beaumont, Texas 77701-2237
                                     (409) 839-2538
                                     (409) 839-2643 (fax)
                                     michael.lockhart@usdoj.gov




Verified Complaint – Page 6
      Case 1:19-cv-00112 Document 1 Filed 03/01/19 Page 7 of 7 PageID #: 7



                    VERIFICATION PURSUANT TO 28 U.S.C. § 1746

        I, Michael W. Lockhart, hereby state that:

        1.      I am an Assistant United States Attorney for the Eastern District of Texas.

        2.      I have read this Complaint, and the information contained herein is true and
                correct to the best of my knowledge.

        3.      The information contained in this Complaint comes from the official files
                and records of the United States and information received from law
                enforcement officers.

        I state and verify under penalty of perjury that the foregoing is true and correct.


                                                    /s/ Michael W. Lockhart
                                                   MICHEAL W. LOCKHART
                                                   Assistant United States Attorney


Dated: March 1, 2019.




Verified Complaint – Page 7
      Case 1:19-cv-00112 Document 1-1 Filed 03/01/19 Page 1 of 2 PageID #: 8




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     BEAUMONT DIVISION

UNITED STATES OF AMERICA                           §
Plaintiff,                                         §
                                                   §
v.                                                 §   No. 1:19-cv-112
                                                   §
$34,990.00 IN UNITED STATES                        §
CURRENCY,                                          §
Defendant.                                         §

                     ORDER FOR WARRANT OF ARREST IN REM

TO:     The Clerk of the Court, United States District Court for the Eastern District of
        Texas

        WHEREAS, on March 1, 2019, the United States of America filed a verified

complaint for civil forfeiture in the United States District Court for the Eastern District of

Texas against the defendant property, alleging that the property is subject to seizure and

civil forfeiture to the United States for the reasons alleged in the complaint; and

        WHEREAS, the Court, having reviewed the Complaint and the Government’s

Application for Warrant of Arrest in Rem, finds, the defendant property is currently in the

possession, custody, or control of the United States; and

        WHEREAS, Supplemental Rule G(3)(b)(i) provides that the clerk must issue a

warrant to arrest the property if it is in the government’s possession, custody, or control;

        YOU ARE, THEREFORE, HEREBY COMMANDED to issue an arrest warrant

in rem for the defendant property pursuant to Supplemental Rule G(3)(b)(i); and

        YOU ARE FURTHER COMMANDED to deliver the arrest warrant in rem to a



Order for Warrant of Arrest in Rem - Page 1 of 2
     Case 1:19-cv-00112 Document 1-1 Filed 03/01/19 Page 2 of 2 PageID #: 9



person or organization authorized to execute it who may be a marshal or any other United

States officer or employee, someone under contract with the United States, or someone

specially appointed by the Court for that purpose, pursuant to Supplemental Rule

G(3)(c)(i).

        IT IS SO ORDERED,




Order for Warrant of Arrest in Rem - Page 2 of 2
     Case 1:19-cv-00112 Document 1-2 Filed 03/01/19 Page 1 of 2 PageID #: 10




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION

UNITED STATES OF AMERICA                          §
Plaintiff,                                        §
                                                  §
v.                                                §      Civil No. 1:19-cv-
                                                  §
$34,990.00 IN UNITED STATES                       §
CURRENCY                                          §
Defendant.                                        §

                APPLICATION FOR WARRANT OF ARREST IN REM

        The United States of America, by its undersigned counsel, respectfully requests

that the Clerk of this Court issue the attached warrant of arrest in rem pursuant to Rule

G(3)(b)(i) of the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions. In support of its application, the United States shows as follows:

        1.       On March 1, 2019, the United States filed a complaint for civil forfeiture in

rem in the above-referenced case seeking forfeiture of $34,990.00 in United States

currency (defendant property).

        2.      The defendant property is in the possession, custody, and control of the

United States, to wit: United States Marshals Service, which obtained custody on

October 10, 2018, pursuant to a probable cause search.

        3.      Supplemental Rule G(3)(b)(i) provides that if property is subject to

forfeiture in a civil forfeiture case, and the property is in the Government’s possession,

custody, or control, the clerk “must issue a warrant to arrest the property.”




Application for Warrant of Arrest in Rem – Page 1 of 2
    Case 1:19-cv-00112 Document 1-2 Filed 03/01/19 Page 2 of 2 PageID #: 11



        Accordingly, the United States respectfully requests that the Clerk of the Court

issue the attached warrant of arrest in rem.

                                                         Respectfully submitted,

                                                         JOSEPH D. BROWN
                                                         UNITED STATES ATTORNEY


                                                                /s/
                                                         MICHAEL W. LOCKHART
                                                         Assistant United States Attorney
                                                         Eastern District of Texas
                                                         Texas Bar No. 12472200
                                                         350 Magnolia Avenue, Suite 150
                                                         Beaumont, Texas 77701-2237
                                                         (409) 839-2538
                                                         (409) 839-2643 (fax)
                                                         michael.lockhart@usdoj.gov




Application for Warrant of Arrest in Rem – Page 2 of 2
     Case 1:19-cv-00112 Document 1-3 Filed 03/01/19 Page 1 of 2 PageID #: 12




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION

UNITED STATES OF AMERICA                      §
Plaintiff,                                    §
                                              §
v.                                            §   No. 1:19-cv-112
                                              §
$34,990.00 IN UNITED STATES                   §
CURRENCY                                      §
Defendant.                                    §

                              WARRANT OF ARREST IN REM

TO:     The United States Marshal for the Eastern District of Texas and/or any other
        United States officer or employee, someone under contract with the United States,
        or someone specially appointed by the court.

        On March 1, 2019, the United States filed a verified complaint for civil forfeiture

in the United States District Court for the Eastern District of Texas against $34,990.00 in

United States currency (defendant property) alleging that the property is subject to

seizure and forfeiture to the United States for the reasons alleged in the complaint.

        The defendant property is currently in the possession, custody, or control of the

United States.

        In these circumstances, Supplemental Rule G(3)(b)(i) directs the Clerk of the

Court to issue an arrest warrant in rem for the defendant property.

        Supplemental Rule G(3)(c)(i) provides that the warrant of arrest in rem must be

delivered to a person or organization authorized to execute it who may be a marshal or

any other United States officer or employee, someone under contract with the United

States, or someone specially appointed by the court for that purpose.
Warrant of Arrest in Rem – Page 1 of 2
    Case 1:19-cv-00112 Document 1-3 Filed 03/01/19 Page 2 of 2 PageID #: 13



        YOU ARE COMMANDED to do the following:

        1.       To arrest the defendant property as soon as practicable [see Rule G(3)(c)(ii)

for exceptions for serving as soon as practicable] by serving a copy of this warrant on the

custodian in whose possession, custody or control the property is presently found, and to

use whatever means may be appropriate to protect and maintain it in your custody until

further order of this Court.

        2.       Promptly after execution of this process, to file the same in this Court with

your return thereon, identifying the individual(s) upon whom copies were served and the

manner employed.

        Dated:



                                                    DAVID O’TOOLE
                                                    Clerk of the Court
                                                    United States District Court for the
                                                    Eastern District of Texas



                                                    By:    __________________________
                                                           Deputy Clerk




Warrant of Arrest in Rem – Page 2 of 2
                           Case 1:19-cv-00112 Document 1-4 Filed 03/01/19 Page 1 of 1 PageID #: 14
2JS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)     PLAINTIFFS                                                                                          DEFENDANTS
         United States of America                                                                              $34,990.00 in U.S. currency

    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant               Orange
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                             (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

   (c) Attorney’s (Firm Name, Address, and Telephone Number)          Attorneys (If Known)
       Michael W. Lockhart, USAO, 350 Magnolia Ave, Suite 150
       Beaumont, Texas 77701 (409) 839-2538
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)      III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                     and One Box for Defendant)
✘
u   1    U.S. Government                 u 3 Federal Question                                                                         PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                      of Business In This State

u2       U.S. Government                 u 4 Diversity                                                 Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                     of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                     FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice           ✘ 625 Drug Related Seizure
                                                                                                       u                                       28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -                of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability          u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal         u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product             u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                  u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                     Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud               u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                      LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                   Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage           u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability          u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                           & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS             u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u   790 Other Labor Litigation   u 870 Taxes (U.S. Plaintiff      u   893 Environmental Matters
u   220 Foreclosure                  u    442 Employment                      Sentence                 u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                      Security Act             u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                       26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                             u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                                 Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                     to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                          u   950 Constitutionality of
                                             Other                                                                                                                              State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                               Appeal to District
                                                                                                                  Transferred from                                                       Judge from
✘
u1       Original        u 2    Removed from                u 3Remanded from                      u4
                                                                                            Reinstated or                u 5
                                                                                                                  another district    u 6 Multidistrict                        u 7       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                  Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             This is an in rem civil forfeiture proceeding pursuant to 21 USC 881
VI. CAUSE OF ACTION                         Brief description of cause:

VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                    DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23                                                                                                          JURY DEMAND:         u Yes     u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
    03/01/2019                                                                         /s/ Michael W. Lockhart
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                    JUDGE                           MAG. JUDGE
